CONREY, P. J.
Respondent moves to dismiss defendants’ appeal from the judgment herein upon the ground that appellants have wholly failed to serve and file a transcript within the time prescribed by rule II. The record shows that by stipulation a substituted bond on appeal was filed on March 19, 1914. Respondent’s notice of motion to dismiss the appeal was served and filed on March 21st, and was presented and submitted to the court on April 28th. Manifestly the motion was prematurely made and should be denied. It is so ordered.
'James, J., and Shaw, J., concurred.